 



Exhibit 10.9

December 5, 2003

Heather Creran
8220 W. 83rd St.
Playa del Rey, CA 90293

Dear Heather:

     ChromaVision Medical Systems, Inc. (the “Company”) is pleased to enter into
this Letter Agreement with you (the “Executive”) which will address the terms of
Executive’s employment with the Company. The Company considers it essential to
the best interests of its stockholders to attract and foster the continuous
employment of key management personnel of the Company and the arrangements
described in this letter are intended to address that goal.

1. Duties. Commencing on December 15, 2003 (the “Commencement Date”), or a date
mutually agreed upon, Executive will serve as Executive Vice President and Chief
Operating Officer – Laboratory Services and will report directly to the
President, Chief Executive Officer.

2. Term. Executive’s employment relationship with the Company is employment “at
will”. As a result, Executive’s employment may be terminated by the President,
Chief Executive Officer, the Board of Directors, or by Executive at any time
(subject to the notice provision below), in each case without any liability or
obligation, except as set forth in this letter. If Executive terminates her
employment, she shall give the Company written notice of such termination not
less than sixty (60) days prior to the effective date of such termination. In
light of the severance benefits provided for in Section 6, the Company will have
no obligation to give Executive prior notice of any such termination by the
Company (whether or not such termination is without cause).

3. Compensation.



  (a)   Base Salary. During the term of Executive’s employment, Executive will
receive a base salary of $225,000 per annum, payable in biweekly increments,
subject to annual salary and performance review and potential salary increase at
the sole discretion of the Company. Under no circumstances will Executive’s
annual salary be reduced as a result of such performance review.



  (b)   Bonus. Executive will be eligible for a performance-based bonus as a
participant in the Company’s Management Incentive Plan (“MIP”) (target
incentives as determined by the Compensation Committee of the Board of
Directors) with an annual target payment of 50% of base salary, except that
Executive will have an annual target in 2004 of 75%. Potential exists to receive
as much as twice these figures based on achievement of Company and personal
objectives.

 



--------------------------------------------------------------------------------



 





  (c)   Sign-On Bonus. The Company will pay Executive $50,000 as a sign-on bonus
payable on Executive’s first day of employment with the Company and upon
execution of this employment letter and accompanying Release agreement.
Executive agrees that she will repay the $50,000 if Executive voluntarily
terminates her employment before the one year anniversary date of the
commencement of employment with the Company or if the Company terminates her
employment for cause before that date. Executive will not, however, be required
to repay the bonus in the entirety in her first year of employment if she
terminates her employment within 30 days following the date of any Change of
Control that is consummated on or prior to 18 months after the date of this
agreement, as outlined in 6(ii). In this case, Executive will be required to
repay only a pro-rated portion of the $50,000 sign-on bonus which shall be
calculated as $50,000, times the total of twelve minus the number of months
served in the first year of employment, divided by twelve.



  (d)   Expenses. The Company will reimburse Executive all reasonable costs of
travel, entertainment, meals, lodging and related expenses incurred in
connection with the execution of this agreement and the reasonable costs of
counsel engaged by Executive in connection with the negotiation of this
agreement and the termination of employment prior to the execution of this
employment agreement.

4. Option Grant. The Compensation Committee of the Board of Directors has
approved a recommendation, to be presented to and approved by the Board of
Directors, that you receive a stock Option Grant in the amount of 150,000 shares
of Common Stock of the Company, which option shares will vest 25% on the first
anniversary of the Commencement Date and the remaining 75% of which will vest in
equal monthly installments during the three year period commencing on the first
anniversary of the date hereof. The option will not be granted under the
Company’s 1996 Equity Compensation Plan (the “Option Plan”) but will have the
same terms as the standard form agreement currently in use under the Option Plan
(including such terms as are incorporated therein from the Options Plan itself).
The option will have an exercise price equal to the last sale price of Company
Common Stock on the Commencement Date and will expire on the tenth anniversary
of the date hereof (subject to earlier termination in accordance with the terms
of the Option Plan and standard form of agreement thereunder). Additional equity
grants may be awarded commencing in 2004 by action of the Board of Directors or
a duly authorized committee of the Board and, if made, will be made in a manner
commensurate with senior executives, the terms and conditions of which shall be
as determined under the Company’s Option Plan and by the Board of Directors.

5. Fringe Benefits.



  (a)   Executive will be paid a car allowance at the rate of $600 per month.



  (b)   Executive is eligible for group life and accidental death and
dismemberment insurance in an amount equal to one times the Executive’s annual
base salary not to exceed $600,000 (assuming that Executive meets normal
insurability requirements.) If insurability requirements cannot be met, the
maximum amount of group life insurance benefit is $225,000. Executive will be
offered the opportunity to purchase voluntary life insurance for herself and her
spouse and children, if applicable; and otherwise be eligible to participate in
all other benefits programs offered generally by the Company to its other
Executives, including medical, dental, and vision insurance, short and long term
disability insurance, 401k Plan, flexible spending account (Section 125) plan
and employee assistance program.

2



--------------------------------------------------------------------------------



 





  (b)   Executive will also be entitled to seventeen (17) days of vacation which
will accrue from Commencement Date at the rate of 5.23 hours for each biweekly
pay period. Executive may not accrue more than forty (40) hours above his/her
eligible vacation allowance per year. All vacation accrued will carry over year
to year; however, the point at which the total number of vacation hours accrued
exceeds the maximum allowable, no additional accruals will be earned until the
amount is reduced below the maximum. After Executive has completed three full
years of employment, the vacation accrual rate will be increased to twenty-two
(22) days per year at the accrual rate of 6.77 hours for each biweekly pay
period.



  (c)   Relocation Package — the Company will pay for the relocation of the
Executive’s immediate family to an area proximate to the Company’s corporate
office in accordance with our Corporate Domestic Relocation Policy. This policy
covers usual and customary costs associated with relocation (a copy will be
provided for your review.)



  (d)   Executive will be covered under the Company’s Director’s and Officer’s
insurance policies in a manner and with coverage that is consistent with other
officers of the Company, and in her capacity as an officer and employee of the
Company Executive will be entitled to indemnification under the terms set forth
in the Company’s certificate of incorporation and bylaws to the same extent as
other officers and employees of the Company (it being understood that the
Company shall not be obligated to indemnify Executive for breaches of the
representations, warranties and covenants set forth in Section 10 below).

6. Severance Payments. Subject to the provisions of (d) below and the other
terms and conditions of this letter, in the event (i) the Company terminates
Executive’s employment without cause, (ii) Executive terminates her employment
within 30 days following the date of any Change of Control that is consummated
on or prior to 18 months after the date of this agreement, (iii) within twelve
months after a Change of Control Executive terminates her employment with good
reason, (iv) Executive’s employment terminates as a result of Executive’s death
or disability, or (v) the Company fails to devote, during the six month period
following the Commencement Date, a reasonably sufficient amount of capital to
begin to enter into the lab services business or otherwise does not in good
faith attempt to launch such business prior to the six month anniversary of the
Commencement Date and Executive terminates her employment on account thereof
during the 30 day period immediately following the six month anniversary of the
Commencement Date (provided that this clause (v) shall not apply (and shall not
result in a Severance Termination) if Executive fails to devote her full
business time and attention to assisting in the development and implementation
of the Company’s business plan with respect to lab services) (any of the
foregoing being a “Severance Termination”), the Company will provide Executive
the following benefits, which shall be the only severance benefits or other
payments with respect to Executive’s employment with the Company to which
Executive shall be entitled. Without limiting the generality of the foregoing,
these benefits are in lieu of all salary (except for salary for periods ending
on the date of termination), accrued vacation and other rights Executive may
have against the Company or its affiliates.



  (a)   After a Severance Termination, Executive will receive payment of an
amount equal to one month of her base salary in effect at the time of the
Severance Termination multiplied by the greater of (i) twenty-four (24) minus
the number of months served under this agreement, or (ii) six (6).

3



--------------------------------------------------------------------------------



 





  (b)   Upon a Severance Termination, Executive will be able to exercise any
options which have become exercisable on or before the termination date until
the earlier of (a) the first anniversary of the date of termination or (b) the
expiration date of the option.



  (c)   Upon a Severance Termination, Executive will receive continued coverage
under the Company’s medical and health plans in accordance with COBRA rules and
regulations following the termination date (including any period as may be
required by law), provided that coverage will end if Executive obtains
comparable coverage from a subsequent employer or otherwise ceases to be
eligible for COBRA benefits. If Executive ceases to be eligible for COBRA
because the Company does not pay the premiums for its existing or group
insurance policy or the Company ceases to have a group healthcare plan, the
Company will pay Executive, for any portion of the period referred to above
during which Executive’s COBRA eligibility ceases for such reasons, the amount
of the premium it would have had to pay for Executive’s coverage under the then
existing, or if none, the most recently existing, healthcare insurance policy.
Executive should consult with the Company’s Manager of Human Resources
concerning the process for assuming ownership of and continued premium payments
for any life insurance policy. Executive will be reimbursed in accordance with
Company policies promptly for all of Executive’s reasonable and necessary
business expenses incurred on behalf of the Company prior to Executive’s
termination date.



  (d)   All compensation and benefits described above in (a) through (c) of this
Section 6 will be contingent upon (i) Executive’s execution of a release of all
claims against the Company substantially in the form of Exhibit A and expiration
of the seven-day revocation period referred to in the release, (ii) Executive’s
not engaging in any Competition (as defined in Section 7 of this Agreement) with
the Company during the period of his employment by the Company or the period
referred to in paragraph (a) above and (iii) Executive’s not engaging in any
Solicitation (as defined in Section 7 of this Agreement) during the period of
his employment by the Company or the period referred to in paragraph (a) above.



  (e)   The Company will pay Executive the amount described in (a) above in
equal monthly installments with the first payment being payable on the date when
the seven-day revocation period referred to below with respect to the release
expires. The Company will prepare the final release (which will be substantially
in the form attached as Exhibit A to this letter) and deliver it to Executive
within five business days of Executive’s termination of employment. Executive
will have twenty-one (21) days in which to consider the release although
Executive may execute it sooner. Please note that the release has a revocation
period of seven days.



  (f)   Subject to the provisions of paragraph (d) above, the Company will pay
interest on payments that are more than ten days past due at the prime rate at
the Company’s principal bank (or, if none, Citibank N.A.) plus two percentage
points compounded monthly. In addition, the Company will pay all reasonable
costs and expenses (including reasonable attorney’s fees and all costs of
arbitration or court proceedings) incurred by Executive to enforce this
agreement or any obligation hereunder but only if Executive is the prevailing
party in any such proceeding. If the Company is the prevailing party, Executive
will pay all of the Company’s reasonable costs and expenses (including
reasonable attorneys’ fees and all costs of arbitration or court proceedings)
incurred in connection with any such proceeding.



  (g)   In this letter, the term “cause” means (a) Executive’s failure to adhere
to any written policy of the Company if Executive has been given a reasonable
opportunity to comply with such policy and cure Executive’s failure to comply
(which reasonable opportunity to cure must be granted for a period of ten days);
(b) Executive’s appropriation (or attempted appropriation) of a

4



--------------------------------------------------------------------------------



 





    business opportunity of the Company, including attempting to secure or
securing any personal profit in connection with any transaction entered into on
behalf of the Company; (c) Executive’s misappropriation (or attempted
misappropriation) of any of the Company’s funds or property (including without
limitation trade secrets and other intellectual property); (d) Executive’s
actual (as opposed to merely asserted) breach or default under any other
agreements or obligations provided for in previous employment agreements
including provisions related to obligations of confidentiality, noncompetition,
nonsolicitation or use of information, (e) Actual (as opposed to merely
asserted) legal prohibitions on Executive’s ability to provide services to the
Company contemplated by this agreement arising from Executive’s fiduciary or
other duties or obligations related to Executive’s most recent employer before
entering into employment with the Company, or (f) Executive’s conviction of, or
Executive’s entering of a guilty plea or plea of no contest with respect to, a
felony or the equivalent thereof. In this letter, the term “good reason” means
(i) Executive’s assignment (without Executive’s consent) to a position, title,
responsibilities, or duties of a materially lesser status or degree of
responsibility than the position, responsibilities, or duties of Executive Vice
President and Chief Operating Officer – Laboratory Services, (ii) the relocation
of the Company’s offices at which Executive is based to a location which is more
thirty miles from the location of the Company’s principal offices on the date of
this letter; provided, however, that Executive must have given the written
notice to the Company that Executive believes he/she has the right to terminate
employment for good reason, specifying in reasonable detail the events
comprising the good reason, and the Company fails to eliminate the good reason
within fifteen (15) days after receipt of the notice.



  (h)   In this letter, the term “Change of Control” means (a) the issuance,
sale, transfer or acquisition by the Company of shares of capital stock of the
Company (including a transfer as a result of death, disability, operation of
law, or otherwise) in a single transaction or a group of related transactions,
as a result of which any entity, person, or group (other than Safeguard
Scientifics, Inc. and/or its affiliates) acquires the beneficial ownership of
newly issued, outstanding or treasury shares of the capital stock of the Company
having 50% or more of the combined voting power of the Company’s then
outstanding securities entitled to vote for at least a majority of the
authorized number of directors of the Company or (b) any merger, consolidation,
sale of all or substantially all the assets or other comparable transaction as a
result of which all or substantially all of the assets and business of the
Company are acquired directly or indirectly by another entity (except Safeguard
Scientifics, Inc. and/or any of its affiliates). An “affiliate” of an entity is
an entity controlling, controlled by, or under common control with the entity
specified, directly or indirectly through one or more intermediaries. “Group”
shall have the same meaning as in section 13(d) of the Securities Exchange Act
of 1934, and “beneficial ownership” shall have the meaning set forth in
Rule 13d-3 of the Securities and Exchange Commission adopted under the
Securities Exchange Act of 1934.



  (i)   Executive will not be required to mitigate the amount of any payment
provided for in this letter by seeking other employment or otherwise.



  (j)   Executive acknowledges that the arrangements described in this letter
will be the only obligations of the Company or its affiliates in connection with
any determination by the Company to terminate Executive’s employment with the
Company. This letter does not terminate, alter, or affect Executive’s rights
under any plan or program of the Company in which Executive may participate,
except as explicitly set forth herein. Executive’s participation in such plans
or programs will be governed by the terms of such plans and programs.

5



--------------------------------------------------------------------------------



 



7. Definitions of Competition and Solicitation. (a) For purposes of Section 6(d)
of this Agreement, Executive shall be deemed to have engaged in “Competition”
with the Company if, without prior written approval of the Board of Directors of
the Company, Executive directly or indirectly through any other person, firm or
corporation, whether individually or in conjunction with any other person, or as
an employee, agent, consultant, representative, partner or holder of any
interest in any other person, firm, corporation or other association during any
portion of the term of this Agreement or any renewals or extensions hereof or
the period of salary continuation referred to in Section 6(a), competes with, or
encourages or assists others to compete with, or solicit orders or otherwise
participates in business transactions or provides services in competition with,
the business engaged in by the Company at any time during the term of
Executive’s employment (unless such business shall have been abandoned by the
Company.) Executive acknowledges that the Company’s products are marketed
throughout the United States, that therefore the Company is engaged in business
in every county and state of the United States and that the foregoing definition
of “competition” includes competition in every county and state of the United
States as well as in foreign countries.



  (b)   For purposes of Section 6(d) of this Agreement “Solicitation” shall mean
(A) soliciting, enticing, or inducing any Customer (as defined below) to become
a client, customer, OEM, distributor, or reseller of any other person, firm or
corporation with respect to, or provide, products or services which are
competitive with products or services then sold or under development by the
Company or to cease doing business with the Company or authorizing or knowingly
approving the taking of such actions by any other person or (B) soliciting,
enticing, or inducing directly or indirectly, or hiring any person who presently
is or at any time during the term hereof shall be an employee of the Company to
become employed by any other person, firm or corporation or to leave his or her
employment with the Company or authorizing or approving any such action by any
other person or entity. Providing a reference for an employee of the Company
will not, however, constitute Solicitation if the employee has decided to leave
the employ of the Company, is seeking other employment, and requests the
reference.



  (c)   For purposes of this Section 7, “Customer” means any person or entity
which at the time of determination, if made prior to termination of employment,
or, after termination of employment, at the time of such termination, shall be,
or shall have been within two years prior to such time, a client, customer, OEM,
distributor, or reseller of the Company or a bona fide prospect to become any of
the foregoing.



  (d)   Competition shall not include investing in the securities of any
corporation having securities listed on a national securities exchange, the
Nasdaq National Market, or the Nasdaq SmallCap Market, provided that such
investment does not exceed 5% of any class of securities of any corporation
engaged in business in competition with the Company, and provided that such
ownership represents a passive investment and that neither Executive nor any
group of persons including her, in any way, either directly or indirectly,
manages or exercises control of any such corporation, guarantees any of its
financial obligations, otherwise takes any part in its business, other than
exercising his/her rights as a shareholder, or seeks to do any of the foregoing.



  (e)   Executive acknowledges (i) that his/her experience and capabilities are
such that the conditions in Section 6(d) to his/her receiving the severance
benefits referred to in Section 6 will not prevent him/her from obtaining
employment or otherwise earning a living at the same general economic benefit as
reasonably required by him/her without losing the severance benefits and
(ii) that he/she has, prior to the execution of this Agreement, reviewed this
Agreement with his/her legal counsel. Executive acknowledges that the provisions
contained in this Section 7 and in Section 6(d) are reasonable and necessary to
protect the legitimate business interests of the

6



--------------------------------------------------------------------------------



 





      Company and that the Company would not have entered into this Agreement in
the absence of such provisions.

8. Other Payments in the Event of Termination of Employment. In the event of
termination of Executive’s employment for any reason, Executive will be entitled
to receive upon such termination payment of all accrued, unpaid salary to the
date of termination and a “pro rata portion” of his/her “bonus for the year of
termination” (as those terms are defined below). “Pro rata portion” means the
number of days in the calendar year of termination up to and including the date
of termination divided by the total number of days in that full calendar year.
The “bonus for the year of termination” means the amount the Executive would
have been likely to earn if he/she had been employed for the full year, as
determined in good faith by the Board of Directors of the Company or a committee
thereof.

9. Withholding; Nature of Obligations. The Company will withhold applicable
taxes and other legally required deductions from all payments to be made
hereunder. The Company’s obligations to make payments under this letter are
unfunded and unsecured and will be paid out of the general assets of the
Company.

10. Representations and Covenants of Executive. Executive represents and
warrants to the Company that: (a) she has full power and authority to enter into
this agreement and to perform her duties hereunder, (b) the execution and
delivery of this Agreement and the performance of her duties hereunder shall not
result in an actual (as opposed to merely asserted) breach of, or constitute an
actual (as opposed to merely asserted) default under, any agreement or
obligation to which she may be bound or subject, including without limitation
any obligations of confidentiality, noncompetition, nonsolicitation or use of
information, (c) this Agreement represents a valid, legally binding obligation
on her and is enforceable against her in accordance with its terms except as the
enforceability of this Agreement may be subject to or limited by general
principles of equity and by bankruptcy or other similar laws relating to or
affecting the rights of creditors, (d) to Executive’s knowledge, the services
contemplated by this agreement do not (i) infringe any third party’s copyright,
patent, trademark, trade secret or other proprietary right, or (ii) violate any
law, statute, ordinance or regulation, and (e) the Executive has resigned from
all positions as an employee, officer, director or executive of Impath.
Executive covenants to the Company that during the term of this agreement
(a) she shall not (i) intentionally use, in connection with her employment with
the Company, any confidential or proprietary information or materials belonging
to any third person or entity, or (ii) knowingly violate any law, statute,
ordinance or regulation and (b) she shall not breach (i) any agreement with any
third party to keep in confidence any confidential or proprietary information,
knowledge or data acquired prior to her execution of this agreement or (ii) any
obligations of confidentiality, noncompetition, nonsolicitation or use of
information.

11. Miscellaneous. The agreement will inure to the benefit of Executive’s
personal representatives, executors, and heirs. In the event Executive dies
while any amount payable under this agreement remains unpaid, all such amounts
will be paid to the parties legally entitled thereto in accordance with the
terms and conditions of this letter. No term or condition set forth in this
letter may be modified, waived, or discharged unless such waiver, modification,
or discharge is agreed to in writing and signed by Executive and an officer of
the Company authorized to sign such writing by the Board of Directors of the
Company or an authorized committee thereof. This agreement will be construed and
enforced in accordance with the laws of the State of California without regard
to the conflicts of laws of any state. Any controversy or claim arising out of
or relating to this agreement, or the breach thereof, will be settled by
arbitration in Los Angeles or Orange County, California in accordance with the
National Rules for the Resolution of Employment Disputes of the American

7



--------------------------------------------------------------------------------



 



Arbitration Association, using one arbitrator, and judgment upon the award
rendered by the arbitrator may be entered in any court of competent
jurisdiction.

If this letter sets forth our agreement on the subject matter hereof, kindly
sign and return to us the enclosed copy of this letter which will then
constitute our legally binding agreement on this subject.

          Sincerely,       CHROMAVISION MEDICAL SYSTEMS, INC.
/s/ Stephen T.D. Dixon


--------------------------------------------------------------------------------

By: Stephen T.D. Dixon
Title: Executive Vice President, CFO

I agree to the terms and conditions of this letter

/s/ Heather Creran

--------------------------------------------------------------------------------

Heather Creran

8



--------------------------------------------------------------------------------



 



GENERAL RELEASE AND AGREEMENT

     This GENERAL RELEASE AND AGREEMENT (hereinafter the “Release”) is made and
entered into as of December 5, 2003, by and between CHROMAVISION MEDICAL
SYSTEMS, INC. (the “Company”) and Heather Creran (“Employee”).

     1. Background. The parties hereto acknowledge that this Release is being
entered into pursuant to the terms of the Letter Agreement, dated (the “Letter
Agreement”), between the Company and Employee. As used in this Release, any
reference to the Company shall include its predecessors and successors and, in
their capacities as such, all of its present, past, and future directors,
officers, employees, attorneys, insurers, agents and assigns, as well as all
Company affiliates, subdivisions, subsidiaries and parents, including without
limitation Safeguard Scientifics, Inc. and its subsidiaries (collectively, the
“Company Affiliates”) and their respective past, present and future directors,
officers, employees, consultants, attorneys, insurers, agents and assigns; and
any reference to Employee shall include, in their capacities as such, his
attorneys, heirs, administrators, representatives, agents, and assigns.

     2. Resignation from Boards. Employee shall, and hereby does resign from
such Boards and officer positions with the Company and all affiliates and
partner companies of the Company as such employee holds on the date hereof. In
this regard, if requested, Employee agrees to pre-sign and deliver to the
Company resignation letters acceptable to the Company in order to effect
Employee’s resignation from certain companies and entities, and we may submit
other such letters from time to time, although nothing contained herein shall
prohibit Employee from resigning from such boards and officer positions at an
earlier time.

     3. General Release.

          (a) Employee, for and in consideration of the special transition
services and corresponding separation payments and other benefits offered to her
or her by the Company specified in the Letter Agreement that accompanies this
Release and intending to be legally bound, does hereby REMISE, RELEASE AND
FOREVER DISCHARGE the Company and the Company Affiliates, of and from any and
all causes of actions, suits, debts, claims, and demands whatsoever in law or in
equity, which he/she ever had, now has, or hereafter may have or which his or
her heirs, executors or administrators may have, by reason of any matter, cause,
or thing whatsoever, from the beginning of his or her employment with the
Company and/or the Company Affiliates to the date of this Release, and
particularly, but without limitation, any claims arising from or relating in any
way to his or her employment or the separation of his or her employment
relationship with the Company, including, but not limited to, any claims arising
under any federal, state, or local laws, including Title VII of the Civil Rights
Act of 1964, as amended, 42 U.S.C. § 2000e et seq., (“Title VII”), the Age
Discrimination in Employment Act, 29 U.S.C. § 621 et seq. (“the ADEA”), the
Americans with Disabilities Act, 42 U.S.C. § 12101 et seq. (“ADA”), the Employee
Retirement Income Security Act of 1974, 29 U.S.C. § 301, et seq., as amended
(“ERISA”), and any and all other federal, state or local laws, and any common
law claims now or hereafter recognized, including claims for wrongful discharge,
slander and defamation, as well as all claims for counsel fees and costs.

          (b) By signing this Release, Employee represents that Employee has not
commenced any proceeding against the Company or any Company Affiliate in any
forum (administrative or judicial) concerning Employee’s employment.

 



--------------------------------------------------------------------------------



 



           (c) Employee agrees and covenants not to sue or to bring, or assign
to any third person, any claims or charges against the Company or any Company
Affiliate with respect to any known matter arising before the date of this
Release or covered by the release and not to assert against the Company or any
Company Affiliate in any action, grievance, suit, litigation or proceeding any
known matter before the date of this Release or covered by the release. Employee
agrees that in the event of a breach of any covenant of this Release by
Employee, the Company or any Company Affiliate damaged as a result of such
breach shall be entitled to recover attorneys’ fees and costs in an action
relating to such breach, in addition to compensatory damages.

          (d) Anything herein to the contrary notwithstanding, neither party is
released from any of his, her or its obligations under this Release or the
Letter Agreement, and each party confirms that such obligations are the only
obligations of the Company or its affiliates in connection with the cessation of
Employee’s service with the Company.

          (e) Employee acknowledges that this Release extends to all causes of
action, suits, debts, claims and demands referred to in (a) above, known or
unknown, suspected or unsuspected. By signing this Release, Employee expressly
waives all rights under Section 1542 of the California Civil Code, which reads
in full as follows:

“A General Release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by her must have materially affected his settlement with the debtor.”

          (f) By signing this Release and the Letter Agreement and by making the
payments and providing the benefits contemplated by the Letter, the Company does
not admit any liability, wrongdoing or fault and expressly denies any such
liability, wrongdoing or fault.

     4. Confidentiality; Non-Disparagement.

          (a) Except to the extent required by law, including SEC disclosure
requirements, the Employee agrees that the terms of this Release will be kept
confidential by Employee, except that Employee may advise his or her family and
confidential advisors.

          (b) Employee will not at any time knowingly reveal to any person or
entity any of the trade secrets or confidential information of the Company or
the Company Affiliates or of any third party which the Company is under an
obligation to keep confidential (including, but not limited to, trade secrets or
confidential information respecting inventions, products, designs, methods,
know-how, techniques, systems, processes, software programs, works of
authorship, customer lists, projects, plans, and proposals), and Employee shall
keep secret all confidential matters relating to the Company or the Company
Affiliates and shall not use or attempt to use any such confidential information
in any manner which injures or causes loss or may reasonably be calculated to
injure or cause loss whether directly or indirectly to the Company or the
Company Affiliates. These restrictions contained in this sub-paragraph (b) shall
not apply to: (i) information that at the time of disclosure is in the public
domain through no fault of Employee; (ii) information received from a third
party outside of the Company that was disclosed without a breach of any
confidentiality obligation; (iii) information approved for release by written
authorization of the Company or the Company Affiliate; or, (iv) information that
may be required by law or an order of the court, agency or proceeding to be
disclosed; provided, Employee shall provide the Company notice of any such
required disclosure once Employee has knowledge of it and will help the Company
at the Company’s expense to the extent reasonable to obtain an appropriate
protective order.

2



--------------------------------------------------------------------------------



 



           (c) Employee represents that Employee has not taken, used or
knowingly permitted to be used any notes, memorandum, reports, lists, records,
drawings, sketches, specifications, software programs, data, documentation, or
other materials of any nature relating to any matter within the scope of the
business of the Company, the Company Affiliates, or their partner companies or
concerning any of its dealings or affairs otherwise than for the benefit of the
Company or the Company Affiliates. Employee shall not, after his or her
termination of employment, use or knowingly permit to be used any such notes,
memoranda, reports, lists, records, drawings, sketches, specifications, software
programs, data, documentation, or other materials, it being agreed that all of
the foregoing shall be and remain the sole and exclusive property of the
Company, the Company Affiliate or client of the same, as the case may be, and
that immediately upon the effectiveness of Employee’s resignation from
employment, Employee shall deliver all of the foregoing, and all copies thereof,
to the Company at its main office.

          (d) In accordance with normal ethical and professional standards, the
Company and Employee agree that they shall not in any way engage in any conduct
or make any statement that would defame or disparage the other, or make to, or
solicit for, the media or others, any comments, statements (whether written or
oral), and the like that may be considered to be derogatory or detrimental to
the good name or business reputation of either party. It is understood and
agreed that the Company’s obligation under this paragraph extends only to the
conduct of the Company’s senior officers. The only exception to the foregoing
shall be in those circumstances in which Employee or the Company is obligated to
provide information in response to an investigation by a duly authorized
governmental entity or in connection with legal proceedings.

     5. Indemnity.

          (a) This Release shall not release the Company or any of its insurance
carriers from any obligation it or they might otherwise have to defend and/or
indemnify Employee and hold him/her harmless from any claims made against
him/her arising out of his/her activities as director or officer of the Company,
to the same extent as the Company or its insurance carriers are or may be
obligated to defend and/or indemnify and hold harmless any other director or
officer and the Company affirms its obligation to provide indemnification to
Employee as a director, officer, former director, or former officer of the
Company, as set forth in the Company’s bylaws and charter documents in effect on
the date of the Letter Agreement.

          (b) Employee agrees that Employee will personally provide reasonable
assistance and cooperation to the Company, at the Company’s expense, in
activities related to the prosecution or defense of any pending or future
lawsuits or claims involving the Company.

     6. General.

          (a) Employee understands that this Release is revocable by Employee
for a period of seven (7) days following execution of the Release. This Release
shall not become effective or enforceable until this seven (7) day revocation
period has ended.

          (b) Employee has carefully read and fully understands all the
provisions of the Notice and the Release which sets forth the entire agreement
between Employee and the Company, and Employee acknowledges that Employee has
not relied upon any representation or statement, written or oral, not set forth
in this document.

3



--------------------------------------------------------------------------------



 



          (c) Employee agrees that any breach of this Release or corresponding
Letter Agreement by Employee will cause irreparable damage to the Company and
that in the event of such breach the Company shall have, in addition to any and
all remedies of law, the right to an injunction, specific performance or other
equitable relief to prevent the violation of the obligations hereunder.

          (d) No term or condition set forth in this Release may be modified,
waived or discharged unless such waiver, modification or discharge is agreed to
in writing and signed by Employee and a duly authorized officer of the Company.

           (e) Any waiver by the Company of a breach of any provision of this
Release shall not operate or be construed as a waiver of any subsequent breach
of such provision or any other provision hereof.

     IN WITNESS WHEREOF, the parties have executed this Release as of the date
written above.

            Dated:            

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

NAME         CHROMAVISION MEDICAL SYSTEMS, INC.   Dated:     By:  

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

Stephen T. D. Dixon, Executive Vice President and Chief Financial Officer

4